74 F.3d 1241
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William D. WOOLUM, Plaintiff-Appellant,v.Albert E. CONWAY, Administrator, Interstate Compact Office;Jack C. Lewis, Deputy Secretary, Department of Corrections;Robert G. Lawson, Interim Secretary--Justice Department;Patrick Sheridan, Medical Director, Defendants-Appellees.
No. 95-5477.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1995.

Before:  LIVELY, KENNEDY and RYAN, Circuit Judges.

ORDER

1
William D. Woolum appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed his complaint in the district court alleging that he is a Kentucky prisoner confined in a Florida prison pursuant to an agreement under the Interstate Corrections Compact, and that the defendant Kentucky prison officials refuse to approve surgery plaintiff needs to alleviate a breathing problem.  Plaintiff named defendants in their individual and official capacities and sought declaratory and injunctive relief and compensatory and punitive damages.  The parties filed cross-motions for summary judgment, and the magistrate judge issued proposed findings of fact and conclusions of law and recommended that summary judgment for defendants be granted.  Plaintiff filed objections, and the district court adopted the magistrate judge's recommendation and granted summary judgment for defendants.


3
On appeal, plaintiff contends that:  (1) the district court erred in granting defendants an extension of time in which to respond to his motion for summary judgment;  (2) defendants' motion for leave to file late response and cross-motion for summary judgment were signed by someone other than defense counsel;  and (3) summary judgment for defendants was unwarranted.  Defendants respond that plaintiff's claims on appeal are without merit.


4
Upon consideration, the judgment of the district court is affirmed for the reasons stated in the magistrate judge's findings of fact, conclusions of law and recommendation filed February 13, 1995, and adopted by the district court in its judgment entered March 13, 1995.  Essentially, plaintiff cannot show a genuine issue of material fact remaining for trial with respect to whether defendants were deliberately indifferent to his serious medical needs.  See Estelle v. Gamble, 429 U.S. 97, 107 (1976);  Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir.1976).  Further, the decision to grant defendants an extension of time to respond to plaintiff's motion for summary judgment is within the district court's discretion.  See Fed.R.Civ.P. 6(b).  Plaintiff's objection that defendants' motions were signed by another Department of Corrections attorney on behalf of counsel of record is meritless.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.